         Case 1:20-cr-00114-DLC Document 28 Filed 03/22/21 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION

 UNITED STATES OF AMERICA,                           CR 20–114–BLG–DLC

                       Plaintiff,

 vs.                                                         ORDER

 MICHAEL ZACHARY
 WHITECRANE,

                       Defendant.

       Before the Court is the United States’ Motion and Brief of the United States

for Issuance of a Preliminary Order of Forfeiture. (Doc. 27.) The United States’

requests that this Court enter a preliminary order of forfeiture as to Mr.

Whitecrane’s Taurus, model G2S, 9mm luger semi-automatic pistol (S/N:

TLS35908). (Doc. 27 at 2.) The Court will deny the motion as moot.

       In the federal system, the process of criminal forfeiture is a rigid, step-by-

step process. And for good reason—the forfeiture process divests criminal

defendants of their rights in certain property—something that should not be taken

lightly. First, the United States must notify the defendant, in the charging

indictment or information, “that [it] will seek the forfeiture of property as part of

any sentence in accordance with the applicable statute.” Fed. R. Crim. P. 32.2(a).




                                           1
        Case 1:20-cr-00114-DLC Document 28 Filed 03/22/21 Page 2 of 3



Second, “[i]f the defendant is convicted on a count supporting forfeiture (by

statute), then the government may move for entry of a preliminary order of

forfeiture.” United States v. Liquidators of European Fed. Credit Bank, 630 F.3d

1139, 1144 (9th Cir. 2011) (citing Fed. R. Crim. P. 32.2(b)). Upon receiving this

motion, the Court then determines whether any property is validly subject to

forfeiture, and, if so, enters a preliminary order of forfeiture encompassing it. Id.

      Third, after the entry of a preliminary order of forfeiture, the United States is

obligated publish notice and send such notice to “any person who reasonably

appears to be a potential claimant with standing to contest the forfeiture.” Fed. R.

Crim. P. 32.2(b)(6). This step is important because it can trigger the filing of

petitions by interested third parties, which in turn commences ancillary

proceedings through which such petitions are adjudicated. Id. 32.2(c). Finally, if

all goes well, the preliminary order of forfeiture becomes final as to the defendant

at sentencing, subject, however, to the adjudication of any third-party ancillary

proceedings described above. Id. 32.2(b)(4)(A). This forfeiture order must be

included in the final judgment either “directly or by reference.” Id. 32.2(b)(4)(B).

      Here, the United States never made it past the first step. Despite the

inclusion of a forfeiture allegation in its Indictment (Doc. 1 at 2), the United States

never moved for a preliminary order of forfeiture prior to sentencing. There was

ample time to do so, Mr. Whitecrane was adjudged guilty on November 4, 2020

                                           2
         Case 1:20-cr-00114-DLC Document 28 Filed 03/22/21 Page 3 of 3



(Doc. 20), nearly 4 months before sentencing. Nonetheless, the Court discussed

this with the parties during sentencing and given the absence of any objection from

Mr. Whitecrane to the imposition of forfeiture, ordered him to forfeit a Taurus,

model G2s, 9mm caliber semi-automatic pistol, Serial Number TLS35908. (Doc.

23.) This forfeiture order was included in the final judgment. (Doc. 25 at 7.)

        Consequently, the Court finds the commencement of preliminary forfeiture

proceedings at this juncture not only violative of the Federal Rules of Criminal

Procedure, but unnecessary. Mr. Whitecrane has been ordered to forfeit to the

United States his interest in the property which forms the basis of the United

States’ motion. (Docs. 25 at 7; 27 at 2.)

        Accordingly, IT IS ORDERED that the motion (Doc. 27) is DENIED as

moot.

        DATED this 22nd day of March, 2021.




                                            3
